279 S.W.3d 214 (2009)
Joseph ARMATO and Pamela D. Armato, Respondents,
v.
1100 SERVICES, L.L.C., Appellant.
No. WD 69315.
Missouri Court of Appeals, Western District.
February 24, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 31, 2009.
Dennis C. Owens, Kansas City, MO, for appellant.
John E. Turner, Kansas City, MO, for respondent.
Before DIV I: HOLLIGER[1], P.J., LOWENSTEIN and HARDWICK, JJ.
Prior report: 2007 WL 4620768.

ORDER
PER CURIAM.
1100 Services, L.L.C. appeals from a judgment awarding damages to Joseph and Pamela Armato on their negligence and loss of consortium claims. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment. Rule 84.16(b).
NOTES
[1]  Judge Holliger was with the court at the time of argument, but retired before hand down.